UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number:3235-0058 Expires:August 31, 2018 Washington, D.C.20549 Estimated average burden Hours per response2.50 FORM 12b-25 SEC FILE NUMBER 0-53570 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check One):x Form 10-Ko Form 20-Fo Form 11-KoForm 10-Qo Form 10-Do Form N-SAR o Form N-CSR For Period Ended:September 30, 2016 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION ActiveCare, Inc. Full Name of Registrant Former Name if Applicable 1365 West Business Park Drive, Suite 100 Address of Principal Executive Office (Street and Number) Orem, Utah 84058 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate) ☑ (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. On November 1, 2016, we filed a Certificate of Amendment to our Certificate of Incorporation to effectuate a 1-for-500 reverse stock split. Approval of the reverse stock split by the Financial Industry Regulatory Authority ("FINRA") is anticipated shortly. We are awaiting FINRA approval before filing the Form 10-K so that all share equity information reported in the annual report (including the audited financial statements) correctly reflects the effect of the reverse stock split. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Jeffrey S. Peterson 219-6050 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). x Yes¨ No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. ActiveCare, Inc (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 29, 2016 By /s/ Jeffrey S. Peterson
